Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. Applicant is reminded that Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  For example (but not necessarily limited to), sequences appearing on pages 114-115, page 222 at line 28. 

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Applicant’s request that this objection be held in abeyance until allowable subject matter is indicated is noted (page 5 of the amendment and response filed 2/15/22); however, Applicant is required to comply with the requirements for sequence disclosure.

2.  Applicant’s amendment and response filed 2/15/22 is acknowledged and has been entered.

3.  Applicant  is reminded of Applicant's election without traverse of Group I and the following species in Applicant’s amendment and response filed 7/2/21:  
non-covalent attachment of the labelling molecules as in claim 4, 
labeling molecules conjugated to a linker (claim 8),
wherein the linker is attached to the one or more multimerization domains (claim 9), and 
further detectable labelling molecules that comprise one or more fluorochromes (new claim 19) which are suitable for detection and sorting using flow cytometry (new claim 20) is acknowledged.

Claims 1, 4, 8, 9, 11-13, 20 and 21 read on the elected species and are presently being examined as they read upon the elected species.  
4.  Applicant is reminded that the abstract of the disclosure is objected to because it does not describe the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Applicant’s request that this objection be held in abeyance until allowable subject matter is indicated is noted (page 5 of the amendment and response filed 2/15/22); however, failure to make these changes may be held non-responsive. 

5.  Applicant is reminded that Applicant is required to amend the first sentence of the specification to update the status of parent application serial no. 12/644,554 (US Patent 10030065).  

Applicant’s request that this objection be held in abeyance until allowable subject matter is indicated is noted (page 5 of the amendment and response filed 2/15/22); however, failure to make these changes may be held non-responsive. 

6.  Applicant is reminded that the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Applicant’s request that this objection be held in abeyance until allowable subject matter is indicated is noted (page 5 of the amendment and response filed 2/15/22); however, failure to make these changes may be held non-responsive. 

7.  Applicant is reminded that the disclosure is objected to because it contains amino acid sequences that are not identified by SEQ ID NO:.  

Applicant’s request that this objection be held in abeyance until allowable subject matter is indicated is noted (page 5 of the amendment and response filed 2/15/22); however, failure to make these changes may be held non-responsive. 

8.  Applicant is reminded that the lengthy 286 page specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

9.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 1, 4, 8, 9, 11-13, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 2/15/22.

The amendatory material not supported by the originally filed disclosure is as follows:

     a) “one or more detectable DNA or RNA labelling molecules…attached to the MHC complexes or to the one or more multimerization domains” recited in instant base claim claim 1.  

Applicant’s argument that the present claim amendment has rendered the prior rejection of record moot is not persuasive, as Applicant does not presently point out support for the claim amendment and has pointed to support at the following locations in the specification that do not provide such support then or as the claims are currently amended. 

Applicant points to support in the specification for claim 2 at page 74 at line 34 through page 75 at line 10, as well as at page 84 at lines 11-26 (see Applicant’s remarks filed 12/10/18).  

However, the disclosure pointed to at page 74 the page 75 does not provide support for DNA or RNA detectable labelling molecules, nor does the disclosure at page 84.  The latter describes labelling molecules that can be detected and quantified, e.g., radioactive, light, NMR, light reflection, enzymatic activity, or labelling molecules that can bind to DNA (not labelling molecules that are DNA).  

Applicant points to support in the specification for claim 1 on page 84 at line 27 through page 85 at line 3 of the specification (see Applicant’s remarks filed 12/10/18).  

However, the disclosure at the cited locations in the instant specification do not provide support for one or more labelling molecules that are DNA or RNA.  The cited disclosure provides supported tor attaching a label directly or indirectly to the MHC multimers, using major structural molecules to assemble single label molecules into large multi-labeling compounds comprising two or more label molecule residues, wherein the major structural molecules may be for example, synthetic or natural polymers, proteins or DNA or PNA.  

11.  Claims 1, 4, 8, 9, 11-13, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

A composition comprising a plurality of labeled MHC multimers, each comprising two or more MHC complexes, 

	each MHC complex associated with one or more multimerization domains, and one or more DNA or RNA labelling molecules attached to the MHC complexes or to the one or more multimerization domains, (instant base claim 1):

-wherein the one or more labelling molecules are non-covalently attached to the MHC multimer (claim 4), 
-wherein the one or more labelling molecules are conjugated to a linker (claim 8), -wherein the linker attaches the labelling molecule to the one or more multimerization domains (claim 9),
-wherein the one or more multimerization domains comprise a polymer (claim 11) and wherein one or more scaffold are attached to the polymer (claim 21), comprises a polysaccharide (claim 12), wherein the polysaccharide is one or more dextran moieties (claim 13)
-wherein wherein the one or more fluorochromes are suitable for detection and sorting by flow cytometry (claim 20).

The genus of MHC-peptide complexes is broad and structurally diverse, and there is no structure/function relationship for the primary amino acid sequence of peptides that possess the functional property of binding to a particular MHC molecule. The specification does not disclose a representative number of species of such MHC multimer comprised in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function, as is enunciated below.

The specification discloses that the MHC peptide complexes in multimers of the present invention can be those from all Chordate species, including those identical or highly homologous to a naturally occurring sequence of the specific species, e.g., human, mouse, primate, monkey, porcine, bovine, equine, camelids, ruminant, canines, felines, birds, fish, reptile and amphibians (page 25 at lines 29-35 and page 26 at lines 1-21).  The specification further discloses that the MHC complexes may be MHC I, MHC II, MHC like molecules or other TCR binding molecules, and can be from the same or different species, may be a natural part of the MHC multimer or may be generated separately and then combined with the multimerization domain (pages 26 at lines 23-28).  The specification discloses that the MHC may be non-classical MHC that included protein products of MHC Ib and MHC IIB genes, e.g., HLA-E, -F, -G, -H, MIC-A, -B, ULBPs in humans, H2-M, H2-Q, H2-T and Rae 1 in mice, HLA-DM and HLA-DO in humans and H2-DM and H2-DO in mice (page 63 at lines 22-30).  The specification discloses that the MHC I-like molecule can be CD1 that binds lipids and glycolipids (page 64 at lines 1-3); however, one of skill in the art was aware that CD1d binds hydrophobic peptide ligands.  

Thus, the specification discloses that the MHC can be classical MHC or non-classical MHC or MHC-like molecules from any species of chordates that possess them or may be those highly homologous to the said natural molecules.  Evidentiary reference Britannica Online Encyclopedia 2021 (of record) teaches that a Chordate is any member of the phylum Chordata which includes the most highly evolved animals, including vertebrates,  as well as tunicates and cephalochordates.  

As to the size of the genus of MHC molecules, evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 12,500 human MHC class I and MHC class II molecules (human MHC are termed “HLA”), and note that the claims are not limited to human MHC molecules.  The genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the MHC molecules.

Evidentiary reference HLA Nomenclature (2015, of record) teaches that just considering human MHC class I and MHC class II molecules there are over approximately 12,500 different MHC alleles alone (see Numbers of HLA Alleles section).  

One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

In addition, the specification discloses that the MHC molecule may be a hybrid of those from different species, or may be other MHC-like molecules.  This said disclosure increases the size and structural diversity of the genus of MHC molecules.  

As to the size and structural diversity of the genus of peptides in the MHC multimer that must possess the functional property of binding to a particular MHC molecule, the peptides may be from any protein in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or they may be from artificial repertoires.  The evidentiary references cited below teach that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs) for proteins, the simplest eukaryote yeast has over 6,000 ORFs, while human proteomes are extremely complex, having between 35,000 and 50,00 ORFs.  The latter is made even more complex by alternative splicing of many mRNAs encoding proteins as well as extensive and variable post-translational modifications.  Evidentiary reference Woolhouse et al cited below teach that there are 219 known virus species able to infects humans, but there are still a substantial pool of undiscovered human virus species.  These proteins are extremely structurally diverse, as are the peptide comprised therein.

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  

Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871, of record) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  

Also, with regard to the size of the genus of peptides that must possess the functional property of binding to a particular MHC molecule, evidentiary reference Schumacher and Schreiber (of record) teach that a large fraction of mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered unique.  One of skill in the art must first identify mutations present within these proteins and predict and test potential MHC binding peptides from these proteins or alternatively, isolate the peptides that are bound to MHC on tumor cells directly.  Particularly considering in the case of these neoantigens that are not shared amongst individuals and artificial repertoires, the subgenus of peptides is virtually unlimited and extremely structurally diverse. 

Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74, of record) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

Thus, the genus of natural peptides and artificial repertoires (e.g., artificial library) peptides is extremely large and structurally diverse, and one of skill in the art would not be able to envision a priori the sequences of the peptides that bind to particular MHC molecules.  

Although there are a number of MHC/peptide pairs known in the art, in the face of the size of the genus and the vast amount of structural diversity of both peptides and MHCs, these pairs do not constitute a representative number of species of MHC/peptide complexes.

With regard to the issue of lack of a structure/function relationship, although there are predictive algorithms that may be employed to predict peptides that can potentially bind to a particular MHC molecule, these algorithms yield false positive results, and the peptides must still be tested for binding to a particular MHC molecule.  Even if this were not so, he use of a predictive algorithm would also constitutes applying a method of discovery to determine the primary sequence of a peptide that would bind to a particular MHC molecule is not a rationale for providing adequate written description.  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”. 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference).

In addition, although the instant specification discloses that CD1 molecules bind lipid or glycolipid antigens, one of skill in the art was aware that CD1d molecules bind hydrophobic peptides in their peptide binding groove. In the latter instance, although there is a hydrophobic binding motif for such peptides for potential binding to CD1d, the art notes that peptides having this motif do not always bind to CD1d, and thus candidate peptides for potential binding to a CD1d molecule must be tested to ascertain if they really do possess the functional property of binding to a CD1d molecule:

Evidentiary reference Nishioka et al (Front. Immunol. 2018, vol. 9, article 548, pages 1-6, doi: 10.3389/fimmu.2018.005448, of record) teaches that CD1d is a CD1 family member (in humans, CD1a, b, c, d and e) that can present hydrophobic antigns such as glycolipids, but can also present some hydrophobic peptides to CD1d-restricted NKT cells.  Nishioka et al teach that the presence of a motif for potential binding to CD1d does not guarantee such binding, as peptides containing the motif did not bind to CD1d (see entire reference, especially page 2 at column 1, para spanning columns 1-2 and first full paragraph at column 2).  Each peptide must be tested for binding to CD1d.   

Evidentiary reference Girardi et al (JBC, 2016, 291(20): 10677-10683, of record) teaches that  testing of random peptides with a phage display approach identified p99, a 22-mer peptide characterized by a hydrophobic binding motif, that adopts an alpha helical conformation in binding to CD1d, the secondary structure being critical for the orientation of hydrophobic side chains within the antigen binding groove of CD1, and the possibility existing that steric clashes between peptide side chains are induced by residues not a defined part of the motif.  Said reference teaches that the said hydrophobic binding motif [F/W]XX [I/L/M]XXW itself is not sufficient for CD1d binding because truncation of a longer peptide to versions containing only the minimal motif showed reduced or abolished binding affinity.  A peptide from cOVA carrying the same motif was also shown to bind to CD1d and elicit an immune response.  “However, even though peptide CD1d-reactive T cells have been reported in these studies, their frequency and role in the context of the immune response remains controversial.”  In addition, said reference teaches that the p99 peptide is not expected to bind to human CD1d in the same conformation observed for the mouse CD1d because of several sterical clashes (see entire reference). 

Thus, the primary sequence of a peptide does not correlate with the functional property of binding to a particular (or any) MHC molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some MHC binding peptides and assays are available to test the binding of peptides to MHC, experimentation is not a rationale for providing adequate written description.  

As pertains to human non-classical MHC molecules, there is no evidence of record that HLA-H binds to a peptide ligand.  In the case of HLA-E, one of skill in the art was aware that HLA-E binds peptides that have non-canonical anchor residues, each highly diverse in their sequence and length, so that each peptide candidate must be tested for its potential to bind to HLA-E, as is evidenced by Kraemer et al (Stem Cell Int. 2015, pages 1-12, article ID 346714, see entire reference, especially Table 1, of record).

Also, the specification does not disclose a representative number of detectable labelling DNA or RNA molecules that possess the functional property of being able to non-covalently attach to the MHC multimer (claim 4) 

Although one of skill in the art knows the structure of the MHC molecules wherein the MHC are those that are comprised of chains that are naturally paired and are from humans and some species of animals that possess them, one of skill in the art cannot envision the sequence of the cognate binding peptides a priori.  This is because there is no structure/function relationship between the primary sequence of a peptide and a MHC molecule to which it binds.  Even if a peptide contains anchor residues for potential binding to a particular MHC molecule, including when predicted using algorithms, each peptide must be tested to determine if actual binding occurs.  There is no structure/function relationship between the primary structure of a peptide and the MHC molecule to which it binds.  

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). 
Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e., the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed.

In the instant case, the particular MHC/ peptide pairs are not specified using a chemically defined structure/sequence.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such said MHC/peptide molecules of the claimed MHC multimer and composition thereof at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition at the time the instant invention was filed. 

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on page 6 of the amendment and response filed 2/15/22 on page 6 at section “2.”. 

However, Applicant’s arguments that the invention is a labeling scheme for a composition comprising a plurality of MHC complexes and that one of ordinary skill would have readily known how to label any MHC complexes according the claimed labeling scheme is off-point, as the claimed invention is a composition, not a method of making a composition.  In addition, as stated above, enablement is severable from written description.

12.  Claims 1, 4, 8, 9, 11-13, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Changes to this rejection are necessitated by Applicant’s amendment filed 2/15/22.

The specification does not disclose how to make and/or use the instant invention:

A composition comprising a plurality of labeled MHC multimers, each comprising two or more MHC complexes, 

	each MHC complex associated with one or more multimerization domains, and one or more DNA or RNA labelling molecules attached to the MHC complexes or to the one or more multimerization domains, (instant base claim 1):

-wherein the one or more labelling molecules are non-covalently attached to the MHC multimer (claim 4), 
-wherein the one or more labelling molecules are conjugated to a linker (claim 8), -wherein the linker attaches the labelling molecule to the one or more multimerization domains (claim 9),
-wherein the one or more multimerization domains comprise a polymer (claim 11), comprises a polysaccharide (claim 12), wherein the polysaccharide is one or more dextran moieties (claim 13)
-wherein the one or more fluorochromes are suitable for detection and sorting by flow cytometry (claim 20).  

 “To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification has not enabled the breadth of the claimed invention because:

	(1) the claims encompass an extremely broad and diverse genus of a MHC multimer comprising MHC/peptide complexes in which the MHC molecule can be any MHC molecule, homolog or hybrid of different MHC chains from any species of Chordate that possesses them, the peptide in the pMHC complex can be from any in the broad and structurally diverse universe of proteins or polypeptides from a natural or artificial repertoire (the latter is virtually open-ended), including viral, bacterial, fungal, protozoan, or cancer antigen (in the case of neoepitopes not shared by cancer patients, is virtually open-ended) (all claims), and the peptides themselves are extremely structurally diverse,

	(2)  the use of the MHC multimer hinges on the ability of the MHC/peptide complexes comprised therein minimally to bind to a T cell and in some instances to also induce signaling through a TCR on a T cell, with the TCR being one of a TCR from a natural repertoire or from an artificial repertoire (all claims), and 

	(3) as the one or more labelling molecules are DNA or RNA and when attached noncovalently to the MHC multimer, the MHC multimer is missing a critical component for the said non-covalent attachment (claim 4).

It is unpredictable that one of skill in the art could make and/or use the full breath of the genus of such a compound without undue experimentation. 

The specification discloses that the MHC peptide complexes in multimers of the present invention can be those from all Chordate species, including those identical or highly homologous to a naturally occurring sequence of the specific species, e.g., human, mouse, primate, monkey, porcine, bovine, equine, camelids, ruminant, canines, felines, birds, fish, reptile and amphibians (page 25 at lines 29-35 and page 26 at lines 1-21).  The specification further discloses that the MHC complexes may be MHC I, MHC II, MHC like molecules or other TCR binding molecules, and can be from the same or different species, may be a natural part of the MHC multimer or may be generated separately and then combined with the multimerization domain (pages 26 at lines 23-28).  The specification discloses that the MHC may be non-classical MHC that included protein products of MHC Ib and MHC IIB genes, e.g., HLA-E, -F, -G, -H, MIC-A, -B, ULBPs in humans, H2-M, H2-Q, H2-T and Rae 1 in mice, HLA-DM and HLA-DO in humans and H2-DM and H2-DO in mice (page 63 at lines 22-30).  The specification discloses that the MHC I-like molecule can be CD1 that binds lipids and glycolipids (page 64 at lines 1-3); however, one of skill in the art was aware that CD1d binds hydrophobic peptide ligands.  

Thus, the specification discloses that the MHC can be classical or non-classical or MHC-like molecules from any species of chordates that possess them or those highly homologous to natural molecules.  Evidentiary reference Britannica Online Encyclopedia 2021 teaches that a Chordate is any member of the phylum Chordata which includes the most highly evolved animals, including vertebrates, as well as tunicates and cephalochordates.  

One of skill in the art recognized that the size of the genus of MHC molecules is large, that they are structurally diverse genus, especially in their peptide binding grooves, and that a peptide that is predicted to bind to a particular MHC molecule must be tested to insure that it can in fact bind.  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that just considering human MHC class I and MHC class II molecules there are over approximately 12,500 different MHC alleles alone (see Numbers of HLA Alleles section).  

One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA (human MHC) molecules that have overlapping peptide binding repertoires, termed “supertypes”. 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The genus of MHC/peptide molecules (pMHC molecules) comprises an MHC in complex with a cognate peptide that can bind to a MHC molecule and can be a peptide from any in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or from artificial repertoires. Particularly considering in the case of neoantigens that are not shared amongst patients and artificial repertoires, the genus is virtually unlimited. Thus, this genus of cognate peptides is an extremely large subgenus that is extremely structurally diverse. 

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  

Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871, of record) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  

Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74, of record) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

In addition, the specification discloses that the MHC molecule may be a hybrid of those from different species, or may be other MHC-like molecules.  This said disclosure increases the size and structural diversity of the genus of MHC molecules.  The specification does not provide working examples of these hybrid MHC/peptide complexes.

Also, although the instant specification discloses that CD1 molecules bind lipid or glycolipid antigens, one of skill in the art was aware that CD1d molecules bind hydrophobic peptides in their peptide binding groove. In the latter instance, although there is a hydrophobic binding motif for such peptides for potential binding to CD1d, the art notes that peptides having this motif do not always bind to CD1d, so each peptide must be tested to ascertain if it binds to CD1d:

Evidentiary reference Nishioka et al (Front. Immunol. 2018, vol. 9, article 548, pages 1-6, doi: 10.3389/fimmu.2018.005448, of record) teaches that CD1d is a CD1 family member (in humans, CD1a, b, c, d and e) that can present hydrophobic antigns such as glycolipids, but can also present some hydrophobic peptides to CD1d-restricted NKT cells.  Nishioka et al teach that the presence of a motif for potential binding to CD1d does not guarantee such binding, as peptides containing the motif did not bind to CD1d (see entire reference, especially page 2 at column 1, para spanning columns 1-2 and first full paragraph at column 2).  Each peptide must be tested for binding to CD1d.   

Evidentiary reference Girardi et al (JBC, 2016, 291(20): 10677-10683, of record) teaches that  testing of random peptides with a phage display approach identified p99, a 22-mer peptide characterized by a hydrophobic binding motif, that adopts an alpha helical conformation in binding to CD1d, the secondary structure being critical for the orientation of hydrophobic side chains within the antigen binding groove of CD1, and the possibility existing that steric clashes between peptide side chains are induced by residues not a defined part of the motif.  Said reference teaches that the said hydrophobic binding motif [F/W]XX [I/L/M]XXW itself is not sufficient for CD1d binding because truncation of a longer peptide to versions containing only the minimal motif showed reduced or abolished binding affinity.  A peptide from cOVA carrying the same motif was also shown to bind to CD1d and elicit an immune response.  “However, even though peptide CD1d-reactive T cells have been reported in these studies, their frequency and role in the context of the immune response remains controversial.”  In addition, said reference teaches that the p99 peptide is not expected to bind to human CD1d in the same conformation observed for the mouse CD1d because of several sterical clashes (see entire reference). 

As pertains to human non-classical MHC molecules, there is no evidence of record that HLA-H binds to a peptide ligand.  In the case of HLA-E, one of skill in the art was aware that HLA-E binds peptides that have non-canonical anchor residues, each highly diverse in their sequence and length, so that each peptide candidate must be tested for its potential to bind to HLA-E, as is evidenced by Kraemer et al (Stem Cell Int. 2015, pages 1-12, article ID 346714, see entire reference, especially Table 1).
The specification discloses that the use of the MHC multimers is for monitoring and/or measuring antigen specific T cells during an immune response for vaccine development, autologous cancer therapy, transplantation, infectious diseases, inflammation, autoimmunity, toxicity studies.  The specification further discloses that the MHC multimers may be used in analysis of T cells in samples for diagnostic and prognostic methods, for therapy, including for treatment of tumors and viruses, isolation of antigen specific T cells capable of inactivation or elimination of undesirable target cells or isolation of specific T cells capable of regulation of other immune cells (e.g., page 12 at lines 12-22).  

All of these said disclosed uses are predicated on the prerequisite of a particular MHC/peptide molecule to bind to a cognate T cell receptor (TCR) on a cognate T cell (and in some other instances to additionally stimulate the cognate T cell through the cognate TCR).  With regard to peptide/MHC (pMHC) complexes that can bind to TCRs (T cell receptors) on T cells from a natural or artificial repertoire, the art recognizes that each pMHC must be tested to determine minimally if it can bind to a T cell.   

With regard to the size of a natural TCR repertoire within a single human individual and the potential nonamer cognate peptides (that bind to MHC class I molecules):
Evidentiary reference Nikolich-Zuich et al (Nature Reviews, 2004, 4: 123-132, of record) teaches the size of the genus of T cells within a human as well as the size of the 9-mer MHC class I peptide complexes in humans.  Said reference teach that the estimate of the actual TCR alpha beta diversity of naïve human T cells is 2.5 x 107 or 25,000,000, and that of memory cells is approximately 2.7 x 105 or 270,000.  Nikolich-Zuich et al teach that the complexity of 9-mer MHC class I complexes is on the order of about 1.3 x 1010 or 13,000,000,000.  Nikolich-Zuich et al teach that besides structural diversity arising from different primary, secondary, tertiary and/or combinatorial TCR structure, functional diversity arises from differential maturation/differentiation towards different effector functions, even in T cells expressing the same TCR. Nikolich-Zuich et al further teach:  “Despite these general rules [i.e., the CDRs of TCR contacting alpha and beta chains of peptide/MHC complexes], many biological consequences of TCR/pMHC contact remain only partially resolved, including the structural nature of cross reactivity…the degree of TCR specificity/promiscuity and the nature of discrimination between closely related peptide ligands” (see entire reference). 
With regard to the issue of whether or not a pMHC complex can be bound by a TCR on a T cell, the art evidences that interaction of a particular TCR with a particular cognate peptide/MHC complex is not exclusively dependent upon the primary or secondary structure of the alpha 1 and alpha 2 helices of the MHC molecule (i.e, of the portions that comprise the MHC peptide binding groove). The interaction of a TCR with a particular cognate peptide/MHC complex is dependent upon the context of the peptide binding site as influenced by the particular bound peptide and the overall interface in its entirety. 
Evidentiary reference Pullen et al (J. Immunol. 1994, 152: 3445-3451, of record) teaches with regard to T cell cross-reactivity “Some clones may be more dependent on structures determined by the class I heavy chain and some on a combination of the heavy chain and specific amino acids of the bound peptide” (page 3451 at column 2 at the first full paragraph), and “recognition against a change on the surface of the Ag-binding domain [of MHC] is recognized [by T cells] in the context of structures in the peptide-binding cleft’’...’’.
Evidentiary reference Marrack et al (Ann. Rev. Immunol. 2008, 26:171-203, of record) teaches that even for the same MHC molecule, the residues that are contacted by TCRs are different (e.g,, for example, see the contact residues of HLA-A2 for different TCRs.)  Marrack et a/ teach that TCR contacts with MHC can be limited by the bulge in the surface of the MHC caused by the length of the engaged peptide and that the CDR3 regions of the TCR determine whether or not the TCR will be lifted away from MHC or pitched such that it can contact only a portion of the MHC amino acid residues, Marrack et al teach “TCR amino acid engagement of a particular site on MHC does not necessarily mean that the reaction is predetermined by the sequences of TCR and MHC. Instead, the reaction may be forced by other elements, such as the docking sites of CD4 and CD8 or other phenomena" (see entire reference, especially Figure 2).
Evidentiary reference Singh et al (J. Immunol. 2017, 199: 2203-2213, of record) teaches:  “Binding specificity arises from the structural and physicochemical “fit” between a receptor and its ligand. In theory, structure can be used to rationalize, or even predict, TCR binding specificity.  The concept of structural fit, however, is elusive and not easily quantified from structures.  Just as tissue microenvironments influence cellular states, structural environments impact interatomic interactions, both attractive and repulsive.  Some interactions operate at long ranges, outside of what might traditionally be viewed as a receptor-ligand interface.  Motion, which can strongly influence how two molecules interact, is poorly gauged from structures.  Structures themselves are the results of experiments with noise and error.”  

Evidentiary reference Singh et al further teach “The binding specificity of the TCR is one of the key factors that contribute to specificity in T cell-mediated immunity.  Structural and biochemical investigations have profoundly influenced our understanding of the determinants of TCR specificity.  A key finding is the inability to ascribe specificity [of binding] to TCR hypervariable loops or the peptide alone: rather, the composite pMHC surface and the juxtaposition of various loops of the TCR force us to consider the interface in its entirety.  This includes examining the connectedness between the various components, such as peptide and MHC or hypervariable and germline loops.”  (See entire reference.)

These considerations underscore undue experimentation in using the claimed invention over its full scope.

In addition, the specification does not disclose the critical component that is attached to the MHC multimer to enable the labelling molecules to be attached to the MHC multimer.

The specification discloses working examples of making a few HLA-A2/peptide complexes and a few HLA class II/peptide complexes, and for example, making a pentamer and using them to stain peptide antigen-specific T cells (e.g., Example 56 using HLA-A*0201 complex with an EBV peptide GLCTLVAML) or indirect detection of a cognate TCR along with indirectly measuring TCR activation through cytokine production (e.g., Example 57 using HLA-DR4 in complex with a collagen II peptide).

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 2/15/22 on page 6 at section “3.”.

Applicant invokes the same arguments as those presented above.

However, Applicant’s arguments are off-point, as although one of skill in the art would be able to label a MHC complex, the breadth of the genus of MHC/peptide complexes is extremely broad and structurally diverse, while the disclosed use of the MHC multimer hinges on binding to a cognate TCR.

13.  Applicant’s amendment and response has overcome the prior rejection of record of claims 1, 2, 4, 8, 9, 11-13, 17, 19 and 20under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.112, the applicant), regards as the invention.  

14. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.  Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/15/22.

Claim 21 is indefinite in the recitation of “wherein one or more scaffolds are attached to the polymer” because it is not clear what is meant by the limitation “one or more scaffolds” in the absence of a non-limiting definition in the specification.  

The specification discloses that “A scaffold is typically an organic molecule carrying reactive groups, capable of reacting with reactive groups on a MHC-peptide complex. Particularly small organic molecules of cyclic structure e.g., functionalized cycloalkanes or functionalized aromatic ring structures) are termed scaffolds” (page 206 at lines 23-26), and as such, the use of “typically” and “e.g.” render this an exemplary disclosure rather than a limiting definition.  

16.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of the instant application, i.e., 6/22/18, as per the new matter rejection set forth above in this office action and as the parent applications do not support the claimed limitations of the instant application.  

17.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

19.  Claims 1, 4, 8, 9, 11-13, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(a)(i) as being anticipated by WO 2015185067 A1.

Claim interpretation:  The specification discloses that a linker molecule and linker is used interchangeably, and that a linker molecule is a molecule that covalently or non-covalently connects two or more molecules, thereby creating a larger complex consisting of all molecules including the linker molecule.  See page 201 at lines 14-17.  The specification further discloses that a multimerization domain is a molecule, a complex of molecules, or a solid support, to which one or more MHC or MHC-peptide complexes can be attached.  See page 204 at lines 19-20.  The specification discloses that “A scaffold is typically an organic molecule carrying reactive groups, capable of reacting with reactive groups on a MHC-peptide complex. Particularly small organic molecules of cyclic structure e.g., functionalized cycloalkanes or functionalized aromatic ring structures) are termed scaffolds” (page 206 at lines 23-26), and as such, the use of “typically” and “e.g.” render this an exemplary disclosure rather than a limiting definition.  Thus, due to the indefiniteness rejection cited above in this office action, the limitation “backbone” is being interpreted as including streptavidin and/or biotin.  

Changes to this rejection are necessitated by Applicant’s amendment filed 2/15/22.

WO 2015185067 A1 teaches a multimeric MHC comprising at least two MHC/peptide complexes linked to a backbone molecule (items 1 and 6 on page 16, page 3 at lines 25-35) such as a polysaccharide (item 2 on page 16, page 29 at lines 27-28) that is a dextran, streptavidin or a streptavidin multimer, dextran conjugate with streptavidin and fluorochrome (a streptavidin-modified dextran backbone)   (item 2 on page 16, page 30 at lines 4-8), wherein the multimeric MHC comprises at least one nucleic acid molecule linked to the backbone, wherein the said nucleic acid molecule comprises a central stretch of nucleic acids (a barcode region) designed to be amplified by for example, PCR (items 1 and 7 on page 16), wherein the at least one nucleic acid molecule comprises or consists of DNA or RNA (item 10 on page 17), wherein the at least one nucleic acid molecule is linked to the backbone via a streptavidin-biotin binding (i.e., by a linker that provides a non-covalent attachment) (item10 on page 17).  WO 2015185067 A1 teaches a composition comprising a plurality of MHC multimers (items 13-15 on page 16).  WO 2015185067 A1 teaches that each set of MHC has a different peptide decisive for T cell recognition and a unique barcode region in the DNA molecule (item 13 on page 16, page 3 at lines 25-35).  WO 2015185067 A1 teaches that the nucleic acid barcode serves as a specific label for a given particular peptide-MHC molecule (page 2 at lines 30-31, page 2 at line 35 through page 3 at line 1, page 3 at lines 12-16, para spanning pages 7-8).  WO 2015185067 A1 teaches that fluorescent labels suitable for detecting and sorting by flow cytometry can also be attached to the MHC multimers in addition to the nucleic acid (DNA) barcodes (para spanning pages 5-6, page 7 at lines 26-28, page 9 at lines 19-27, page 10 at lines 18-21).  (See entire reference; sections of WO 2015185067 A1 cited above are illustrative, not exhaustive).  

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 2/15/22 on page 7.

However, the claims are still only entitled to the filing date of the instant application because of the new matter rejection set forth above.  

20.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21.  Claims 1, 4, 8, 9, 11-13, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 15-21, 25, 26, 28, 52, 53, 55-70 and 72-74 of copending Application No. 15/316,587.  

Changes to this rejection are necessitated by Applicant’s amendment filed 2/15/22.

The claims of ‘587 are drawn to a composition for analysis of a cell population, comprising two or more sets of detection molecules that are MHC complexes or CD1 complexes, wherein the MHC or CD1 molecules are at least two identical molecules, and coupled to a multimerization domain such as a polysaccharide or dextran moieties via a separate connector molecule, including streptavidins and/or avidins,  at least one nucleic acid label that is DNA or RNA coupled with the multimerization domain or with at least one of the at least two identical MHC or CD1 complexes, wherein the at least one nucleic acid label comprise a 5’ first primer region, a barcode region and a 3’ second primer region and a random nucleotide sequence, wherein the random nucleotide region comprises a sequence that is unique within the composition , and wherein the MHC or CD1 molecules bind to a marker molecule specific for a given cell or cell type, including a TCR (T cell receptor on a T lymphocyte).  Although the claims of ‘587 do not explicitly recite a peptide, they do recite a MHC complex and they do recite that the MHC complex binds a TCR, so the claims of ‘587 inherently encompass a cognate MHC binding peptide.  As the claims of ‘587 recite that the nucleic acid label further comprises a connector molecule (claim 4) and that the MHC complexes and/or the label can comprise biotin, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used a biotin-avidin or streptavidin (non-covalent) interaction to attach the DNA labelling molecules to the MHC multimer.  Instant claim 20 is included in this rejection because claim 73 of ‘587 recites that the second label comprises one or more fluorophores that are suitable for use in FACS (fluorescence activated cell sorting, which is flow cytometry that is recited in instant claim 20).  Instant claim 21 is included in this rejection due to the indefiniteness enunciated above pertaining to the instantly recited limitation “scaffolds”.  

This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 8, 9, 11-13, 20 and 21 are directed to an invention not patentably distinct from claims 1, 3, 4, 7, 9, 15-21, 25, 26, 28, 52, 53, 55-70 and 72-74 of commonly assigned 15/316,587 as enunciated supra. 
  
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 15/316,587, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s request to hold the double patenting rejections in abeyance until such time as allowable subject matter [is identified].  (See page 7 of Applicant’s amendment and response filed 2/15/22).  

22.  Claims 1, 4, 8, 11-13, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of copending Application No. 15/316,584.  

Changes to this rejection are necessitated by Applicant’s amendment filed 2/15/22.

The claims of ‘584 are drawn to a composition comprising a plurality of MHC complexes, each multimeric MHC comprising a backbone selected from the group consisting of polysaccharides, glucans, dextrans, streptavidins, and streptamers, two or more MHC molecules coupled to the backbone, each MHC molecule bound to a T cell binding peptide, and a nucleic acid molecule comprising a 5’ primer region, a barcode, and a 3’ primer region, wherein the 5’ primer region is identical for all nucleic acid molecules in the composition, the 3’ primer region is identical for all nucleic acid molecules in the composition, wherein the barcodes can by amplified simultaneously by PCR using one primer set, wherein the plurality comprises 2 to 10,000 different subsets of multimeric MHCs and wherein the multimeric MHCs of each subset comprising identical MHC/peptide complexes comprise an identical backbone and an identical barcode whose sequence can be revealed by sequencing and uniquely represents the subset within the composition (claim 31).  The claims of ‘584 also recite that the at least one nucleic acid molecule which is or comprises DNA or RNA is coupled to the backbone via a streptavidin-biotin binding and/or avidin-biotin binding (i.e., non-covalent attachment to the MHC multimer, linkers) and the two or more MHC molecules are each coupled to the backbone through a streptavidin-biotin binding and /or via the MHC heavy chain and/or via light chain (claim 34).  The claims of ‘587 recite that the backbone further comprises one or more fluorescent labels (claim 39).

Instant claim 20 is included in this rejection because claim 38 recites that the backbone further comprises one or more fluorescent labels.  As MHC complexes bind to cognate TCRs on T cells, a fluorescent label that is suitable for detection and sorting by flow cytometry is an obvious variant of a fluorescent label, as is evidenced for example, by the art reference WO 2015185067 A1 that is cited above in this office action.  

This is a provisional nonstatutory double patenting rejection.

Claims 1, 4, 8, 11-13, 20 and 21 are directed to an invention not patentably distinct from claims 31-44 of commonly assigned 15/316,584 as enunciated supra.  
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 15/316,584, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s request to hold the double patenting rejections in abeyance until such time as allowable subject matter [is identified].  (See page 7 of Applicant’s amendment and response filed 2/15/22).  

23.  Claim 1 is objected to because of the following informalities:  

Claim 1 is missing ‘wherein’ before “each MHC complex” at line 3, is missing ‘is’ between “each MHC complex associated with one or more multimerization domains” at line 3.  In addition, it appears that ‘is’ or ‘are’ is missing at the second to the last line before “attached to the MHC”.  

Appropriate correction is required.

24.  No claim is allowed.

25.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

26.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The Examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644